Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Skupin et al. (US 20200374552 A1).
Re claim 1, Skupin discloses a method for encoding video frames (Skupin: paragraph [0008]), comprising: 
at a video encoder, signaling at a sequence parameter level a notional size of video frames of a video bitstream (Skupin: paragraph [0074], the SPS 114 contains, beyond flag 116, if the latter flag is set, a target spatial resolution signalization 118 which signals the picture size or target spatial resolution by way of syntax elements 108 and 110 once per possible value or possible state of the target spatial resolution); 
signaling at the sequence parameter set level or at a picture parameter set level that resampling is enabled in the video bitstream (Skupin: Fig. 7, SPS syntax including a flag switching on and off the possibility of varying the target spatial resolution); 
signaling, for a given video frame, an actual size of the given video frame after optional resampling, in terms of height and width, at the picture parameter set level of the given video frame (Skupin: Figs. 10 and 11, signaling the output aspect ratio); 
deducing, at the video encoder, a level of resampling to apply to data from a reference frame, at either block or full-frame level, in order to properly predict blocks in the given video frame or the full given video frame (Skupin: paragraph [0076], In case of varying picture sizes of video 32 such as variant a, the aspect ratio signalization 126 is used for pictures in the corresponding spatial resolution such as the reference spatial resolution, and for pictures at another resolution, the aspect ratio for presentation is 
carrying out, at the video encoder, one or more predictions by first applying a resampling process on the reference frame data at the deduced level, at the block or full frame level, to create the predicted frame (Skupin: paragraph [0065], In accordance with all variants, the prediction residual of each picture is coded in data stream 14 in the varying target spatial resolution as illustrated by rectangles of varying size at the left-hand side of FIGS. 4a and 4b); 
subtracting the predicted frame from the given frame to create a frame residual (Skupin: paragraph [0068], a subtractor 48 subtracts the prediction signal 50 from a source signal 52 in order to derive the undistorted prediction residual signal 54); 
encoding the frame residual and sending that data in the video bitstream (Skupin: paragraph [0068], the undistorted prediction residual signal 54 is subject to a transformation, scaling and quantization in a module 56 to yield the prediction residual signal 58 as finally coded into data stream 14 via some stream multiplexer or module 60 performing formatting, entropy coding and the setting-up of headers for this data). 
Re claim 2, Skupin discloses that the reference frame is resampled at the block level (Skupin: paragraph [0013], coding the packed pictures may involve a coding partitioning into blocks in units of which the packed pictures are coded), and wherein blocks of the reference frame are of arbitrary shape and size (Skupin: paragraph [0013], Split decisions associated with multi-tree subdivisioning involved in the coding partitioning may be, for instance, inferred on the basis of the scene partitioning). 
Re claim 3, Skupin discloses 
identifying, for a block in the given video frame, a plurality of candidate blocks associated with one or more reference frames (Skupin: paragraph [0068], motion estimation module 70 has access to the source signal 52 in order to estimate a motion field of the source video and thus determines the motion vectors used to code the video); 
resampling each of the plurality of candidate blocks to a resolution of the block of the given video frame (Skupin: paragraph [0140], namely the motion vector used for coding the neighboring block 284 which is located in picture region 204a, is scaled according to the resampling that its picture region 204 underwent before encoding or, to be more precise, according to the scene sampling resolution difference between picture regions 204a and 204b, respectively). 
Re claim 4, Skupin discloses 
for a block in a given video frame, selecting a set of candidate motion vector predictors from the plurality of candidate blocks (Skupin: paragraph [0068], motion estimation module 70 has access to the source signal 52 in order to estimate a motion field of the source video and thus determines the motion vectors used to code the video); 
selecting a motion vector from the set of candidate motion vector predictors as a base motion vector for the block (Skupin: paragraph [0068], motion estimation module 70 has access to the source signal 52 in order to estimate a motion field of the source video and thus determines the motion vectors used to code the video). 
Claim 11 recites the corresponding method for decoding video frames encoded by claim 1.  It is well known in the art that encoding and decoding are inverse operations.  Skupin discloses corresponding encoder (Skupin: paragraphs [0006] and [0008]) and decoder (Skupin: paragraphs [0007] and [0009]).  . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Skupin et al. (US 20200374552 A1) in view of Choi et al. (US 20200404279 A1).
Re claim 5, Skupin does not specifically disclose that advanced motion vector prediction is applied by imposing certain restrictions on motion search ranges or considerations of certain candidate motion vectors based on the blocks they are derived from.  However, Choi discloses a system of signaling for reference picture resampling, wherein parameters set by controller can include rate control related parameters (picture skip, quantizer, lambda value of rate-distortion optimization techniques, …), picture size, group of pictures (GOP) layout, maximum motion vector search range, and so forth (Choi: paragraph [0044]).  Since Skupin and Choi relate to coding using resampling, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the coding parameters of Choi with the system of Skupin in order to allow for resampling of whole reference pictures to different-higher or lower-resolutions (Choi: paragraph [0007]).

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482